Whitfield, O. J.,
delivered the opinion of the court.
The action of the chancellor in decreeing the tax sale void, was correct. The amendment to the charter of Meridian, on August 29, 1893, under § 3039 of code of 1892, was inconsistent with § 3022, code of 1892. The act of 1900 (laws 1900, p. 79) provides that amendments of municipal charters, not governed by the code, might thereafter be made, whether consistent or inconsistent with chapter 93 of code. But this sale was prior to that act. Section 3022 fixing one date, and the amendment of August 29 another, the conflict is apparent, and the code provision governs, and the sale was void.
We direct the brief of counsel for appellee on this subject to be published in full by the reporters, for its great value on this subject.
But the taxes, etc., paid should have been refunded by appel lee. The decree is affirmed in so far as it annuls the tax sale, but is reversed and remanded that an account may be taken of taxes, etc., paid by appellant, and a decrée charging them on the land unless paid. See Ragsdale v. Ala., etc., R. R. Co., 67 Miss., 106.

So ordered.